COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-16-00482-CV
 Trial Court Cause
 Number:                    2010-39403
 Style:                     CEVA Logistics U.S., Inc. and CEVA Freight, LLC
                            v Acme Truck Line, Inc.
 Date motion filed*:        March 20, 2017
 Type of motion:            Motion for leave to file sur-reply brief
 Party filing motion:       Appellee
 Document to be filed:      Sur-reply brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: June 2, 2017
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Terry Jennings
                        Acting individually        Acting for the Court

Panel consists of

Date: May 16, 2017